DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are:
Projection apparatus in claim 1;
Projection apparatus in claim 9;
Identification apparatus in claim 11;
Input apparatus in claim 12; and
Projection apparatus in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 5, 10 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al., (US 2020/0211233) in view of Wikioptics-Tube lens (www.wikioptics.com/en/tube-lens).

Regarding claim 1: Siegel teaches a microscope system [Abstract teaches: system and method for image capturing and projecting is integrated into an optical microscope] comprising:
an eyepiece [Abstract teaches: an optically viewed image visible through the eyepiece]; 
an objective that guides light from a sample to the eyepiece [¶0102 teaches: plurality of objectives 695]; 
a tube lens that is disposed on a light path between the eyepiece and the objective and forms an optical image of the sample on the basis of light therefrom [¶0100 teaches: an image display and capture unit 110 located within one or both of the microscope eyepieces 102/103, Examiner’s note: Wikioptics calls an imaging lens a tube lens, see wikioptics.com/en/tube-lens]; 
 a projection apparatus that projects a projection image onto an image plane on which the optical image is formed [¶0114 teaches: Information captured by image capture and projection unit 110 or 400]; and 
a processor that performs processes [¶0116 teaches: Data processing unit 190], wherein 
the processes include: 
performing, for digital image data of the sample, at least one analysis process selected from a plurality of analysis processes [¶0181 teaches: image analysis module 820 can be configured to analyze parts of, or the entire image viewed. Based on these analysis techniques, image analysis module 820 can be configured to create new data], the performing the at least one analysis process including outputting an analysis result corresponding to the at least one analysis process [¶0181 teaches: A further example of the task performed by image analysis module 820 may be to automatically make adjustments to color]; and 
generating projection image data representing the projection image on the basis of the analysis result and the at least one analysis process [¶0190 teaches: optical overlay module 280 can be configured to create the overlay via one of the abovementioned image projection means], 
the projection image data indicates the analysis result in a display format corresponding to the at least one analysis process [¶0190 teaches: optical overlay module 280 can be configured to create the overlay via one of the abovementioned image projection means], 
the display format includes an image color [¶0181 teaches: A further example of the task performed by image analysis module 820 may be to automatically make adjustments to color], and 
the generating the projection image data includes determining a color for the projection image in accordance with the at least one analysis process selected from the plurality of analysis processes [¶0181 teaches: A further example of the task performed by image analysis module 820 may be to automatically make adjustments to color].

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.
In addition, Siegel teaches wherein 
the display format further includes a form of a graphic pattern forming an image, and 
the generating the projection image data includes determining a form for a graphic pattern forming the projection image in accordance with the at least one analysis process [¶0190 teaches: create the overlay via one of the abovementioned image projection means. The overlay image may comprise one or few of: images, text, markers (i.e. graphic pattern), data, and icons.].

Regarding claim 5: the essence of the claim is taught above in the rejection of claim 1.
In addition, Siegel teaches wherein 
the microscope system adjusts a brightness of at least either the optical image or the projection image in accordance with the at least one analysis process [¶0181 teaches: A further example of the task performed by image analysis module 820 may be to automatically make adjustments to … brightness].

Regarding claim 10: the essence of the claim is taught above in the rejection of claim 1.
In addition, Siegel teaches wherein 
the performing the at least one analysis process includes selecting the at least one analysis process on the basis of an input operation performed by a user [¶0206 teaches: The user may decide to keep or remove (i.e. selecting analysis process) the overlay automatically generated by the processing unit 190 with a human interface device 130.] 

Regarding claim 24: the claim is merely a projection unit with limitations like those of the microscope system of claim 1. Siegel teaches a projection unit [image projection units, Summary of the Embodiments], therefore the rejection of claim 1 applies equally to this claim.


Claim(s) 6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel modified by Wikioptics-Tube lens and in view of Gareau et al., (US 2016/0166194).

Regarding claim 6: the essence of the claim is taught above in the rejection of claim 1. However, it does not appear that Siegel modified by Wikioptics explicitly teaches wherein 
the performing the at least one analysis process includes 
classifying one or more structures seen in a digital image represented by the digital image data into one or more classes, 
generating position information specifying a position of a structure classified into at least one class of the one or more classes, and 
outputting an analysis result including the position information, and 
the projection image includes a graphic pattern indicating the position of the structure classified into the at least one class.
In a related field of endeavor, Gareau teaches wherein 
the performing the at least one analysis process includes 
classifying one or more structures seen in a digital image represented by the digital image data into one or more classes [¶0014 teaches: processor adapted to process the image data with a clock-like sweep algorithm to obtain metrics and/or one or more classifiers], 
generating position information specifying a position of a structure classified into at least one class of the one or more classes [¶0016 teaches: However, if the distance from the border of the lesion to the center of the lesion is different at different angular positions, or if the brightness of pixels differs at different positions on the line segment, or at different angular positions of the line segment, then the lesion is not rotationally symmetric, but asymmetric.], and 
outputting an analysis result including the position information [¶0016 teaches: This asymmetry may be quantified and used to produce diagnostically relevant metrics (i.e. analysis results) and/or one or more classifiers.], and 
the projection image includes a graphic pattern [¶0065 teaches: The highlighted features R1 , R2 , R3 ... Rn are depicted schematically in FIG. 5 as rectangles (i.e. graphic pattern). indicating the position of the structure classified into the at least one class [See Fig 5, elements R1-Rn].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gareau’s teaching of classification and enhanced display of images into Siegel modified by Wikioptics’ microscope system for the benefit, as taught by Gareau, of dramatically improving diagnostic accuracy. [Gareau, Summary of the Invention]

Regarding claim 8: the essence of the claim is taught above in the rejection of claim 6. 
In addition, Gareau teaches wherein 
the structure classified into the at least one class is an object that serves as a basis for a judgment to be made by a pathologist in a pathological diagnosis [¶0118 teaches: metrics V1 through V19. Each box in the chart represents a range of values for a given metric according to whether the skin lesion in the sample is a melanoma or nevus (as determined by pathologist screening)].
The motivation to combine is the same as for Claim 6. [See teaching above]

Regarding claim 9: the essence of the claim is taught above in the rejection of claim 1. However, it does not appear that Siegel modified by Wikioptics explicitly teaches further comprising: 
the processes further include: 
determining in accordance with a setting of the microscope system whether to project the projection image onto the image plane, and 
controlling the projection apparatus such that the projection apparatus projects the projection image onto the image plane when the microscope system is in a predetermined setting.
In a related field of endeavor, Gareau teaches further comprising: 
the processes further include: 
determining in accordance with a setting of the microscope system whether to project the projection image onto the image plane, and 
controlling the projection apparatus such that the projection apparatus projects the projection image onto the image plane when the microscope system is in a predetermined setting [¶0121 teaches: The ordinary patient may prefer an intuitive system of identifying potentially dangerous lesions, where the lesions most likely to be melanomas are identified with a red light and the least dangerous with a green light (i.e. a predetermined setting).].
The motivation to combine is the same as for Claim 6. [See teaching above]


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel modified by Wikioptics-Tube lens and in view of Winkelman et al., (US 2013/0070077).

Regarding claim 11: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Siegel modified by Wikioptics explicitly teaches further comprising: 
an identification apparatus that obtains identification information assigned to the sample, wherein 
the performing the at least one analysis process includes selecting the at least one analysis process on the basis of the identification information obtained by the identification apparatus.
In a related field of endeavor, Winkelman teaches wherein 
further comprising: 
an identification apparatus that obtains identification information assigned to the sample [¶0061 teaches: use the label reader 1100 to read the labels on the
slides (using the label reading process 16B)], wherein 
the performing the at least one analysis process includes selecting the at least one analysis process on the basis of the identification information obtained by the identification apparatus [¶0062 teaches: The computer may save the images in internal memory and use its software to analyze the images (using the analysis process 17B)].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Winkelman’s teaching of identification information assigned to the sample  and resulting analysis into Siegel modified by Wikioptics’ microscope system for the benefit, as taught by Winkelman, of improving the accuracy of the analysis process by requiring the analysis process to measure the size, shape, color, and measured characteristics of cellular objects. [Winkelman, ¶0059]

Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Zhang et al., (US 2014/0072195) teaches automated fish reader using learning machines;
Tsunomori et al., (US 2015/0049936) teaches a medical image processor and storage meduim; and
Barnes et al..  (US 2017/0262984) teaches methods and systems for quantitative analysis of biomarkers.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485